Citation Nr: 0936411	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to payment of full disability compensation at the 
100 percent rating from August 1, 1995, to September 3, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the Veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The Veteran's claim was previously before the Board and 
remanded in April 2007 and January 2008.

In July 2009, the Veteran submitted a motion for a new Board 
hearing.  This motion was considered and denied for reasons 
set out in a letter to the Veteran dated August 2009.


FINDINGS OF FACT

1.  On September 28, 1989, the Veteran was incarcerated for a 
felony conviction with the Nevada Department of Corrections 
and was discharged on April 16, 1999.

2.  In March 1999, the Supreme Court of the State of Nevada 
vacated the Order of the district court that denied the 
Veteran's previous petition and remand the matter to the 
district court for a new trial.

3.  On April 16, 1999, the Veteran was incarcerated with the 
Clark County Detention Center for a felony conviction and was 
released on September 3, 1999.

4.  On September 2, 1999, the Veteran answered felony charges 
with an Alford plea, pursuant to North Carolina v. Alford, 
400 U.S. 25 (1970).  A Judgment of Conviction was entered in 
December 1999, and he was sentenced to a term equal to the 
time he had already served.
CONCLUSION OF LAW

The criteria for payment of full disability compensation at 
the 100 percent disability level from August 1, 1995, to 
September 3, 1999, are not met.  38 U.S.C.A. §§ 1114, 5313 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.

However, 38 C.F.R. § 3.665(m) provides that, if a conviction 
is overturned on appeal, any compensation withheld as a 
result of incarceration for such conviction (less the amount 
of any apportionment) shall be restored to the beneficiary.

The Veteran argues that payment of full compensation withheld 
by VA is due to him because he was not convicted of a felony 
and because his felony conviction was overturned by the 
Nevada Supreme Court.  Specifically, the Veteran contends 
that, because he answered felony charges with an "Alford 
Plea," he was not convicted of a felony.

A review of the record shows that, in a June 2004 rating 
decision, the RO implemented the Board's May 2004 decision, 
which granted service connection for schizophrenia, paranoid, 
with PTSD symptomatology, effective from July 31, 1995.  A 
100 percent disability rating was assigned for the entire 
period.

Furthermore, the evidence of record shows the Veteran was 
incarcerated from September 28, 1989, to April 16, 1999, with 
the Nevada Department of Corrections and from April 16, 1999, 
to September 3, 1999, with the Clark County Detention Center, 
for a felony conviction.  The Veteran has not disputed these 
incarceration dates.

In March 1999, the Supreme Court of the State of Nevada 
vacated the Order of the district court that denied the 
Veteran's previous petition and remanded the matter to the 
district court for a new trial.

On September 2, 1999, the Veteran entered an "Alford plea," 
pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), to 
a felony.

In a December 1999 Judgment of Conviction, the Veteran was 
adjudged guilty by reason of his plea and sentenced to a 
prison term equal to the time he had already served.

Upon review of the case, the Board finds that payment of full 
disability compensation at the 100 percent rating from August 
1, 1995, to September 3, 1999, is not warranted.  The 
evidence shows that the Veteran was convicted of a felony.  
The evidence further shows that the Veteran was incarcerated 
for more than 60 days.  Therefore, the requirements for the 
reduced disability compensation benefits due to incarceration 
were met for the time period at issue.  38 C.F.R. § 3.665.

The Board acknowledges the Veteran's contentions.  However, 
while Nevada's Supreme Court vacated and remanded for retrial 
the Veteran's earlier conviction; the Veteran thereafter 
accepted an "Alford plea," which resulted in a felony 
conviction and immediate sentencing.  The Board notes that an 
Alford plea is an answer to charges in criminal court, 
wherein the defendant does not admit the act and asserts 
innocence, but concede that the evidence is sufficient for 
the prosecution to likely obtain a finding of guilt by a 
judge or jury; after such a plea is entered, the court may 
immediately find the defendant guilty and sentence him as if 
the defendant had otherwise been convicted of the crime.  See 
"Alford Plea Law and Legal Definition."  USLegal 
Definitions.  Web 23 Sept. 2009.  The fact that the Veteran 
answered felony charges with an Alford plea does not put him 
within the exception of 38 C.F.R. § 3.665(m) because he was 
still convicted of a felony and served in excess of 60 days 
therefor.  The record shows that a Judgment of Conviction was 
entered by the Clark County District Court in December 1999.

Accordingly, as a matter of law, claim is denied.  The facts 
are uncontroverted and the above claim turns on the 
application of the law.  Where the disposition of a claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is noted that the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to payment of full disability compensation at the 
100 percent rating from August 1, 1995, to September 3, 1999, 
is denied.




____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


